Judgment unanimously affirmed. Memorandum: The trial court determined that the prosecutor gave racially neutral reasons for his peremptory challenges of prospective black jurors and that, on the entire record, defendant had not shown purposeful discrimination in the exclusion of blacks from the jury. The determination of the trial court is entitled to great weight and, upon our review of the record, we find no reason to reverse its determination. (Resubmission of appeal from judgment of Monroe County Court, Egan, J.) Present—Boomer, J. P., Green, Pine, Balio and Davis, JJ.